—Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered June 30, 2005, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a term of eight years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his plea, without granting a hearing (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was knowing, intelligent and voluntary (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]), and the court, which accorded defendant a suitable opportunity to be heard, had sufficient information upon which to conclude that his claims of ineffective assistance were without merit.
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Tom, Andrias and Saxe, JJ.